Per Gviriam: This is a claim brought to recover damages on account of injury to a horse on which the claimant was riding in the County of Clay in the State of Illinois. The accident occurred on the 28th day of February 1930. The claimant alleges that a State Truck driven by M. A. Newton struck the horse and caused the damages. The Attorney General comes and defends and states that the truck driver was going at a rate of speed of about eight or ten miles per hour; that the truck was passing a spring wagon going in the same direction. The claimant contends that he was riding on the shoulder of the road. However, there is no evidence to show that' the truck got oif the road or the cement slab. It does appear that the horse got frightened and perhaps the truck driver got alarmed and therefore a collision. This court fails to find that the driver of the truck was negligent but that the truck was going at a reasonable rate of speed. It is regrettable for claimant to lose his horse but from all the facts and circumstances the court is of the opinion that the State of Illinois should not assume responsibility in an action of this kind. Therefore the court recommends that the claim be disallowed.